Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 9, and 11 (herein renumbered as claims 1-6 respectively) are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including:
wherein the processor computes the evaluation value of the operation state of the machine tool by selectively using at least one learning model among the stored learning models on the basis of the output condition of the machining operation and the detected state amount and characteristic amount of the inference process or the processing ability of the processor, wherein the evaluation value includes information indicating a classification of normal/abnormal of the operation state, a location of the abnormality, and a distance between a current operation state of the machine tool and operation states of the machine tool in a normal state (supported in the pre-grant publication of the instant application at e.g., ¶¶ [0036]-[0038]), as specified in the context of independent claim 1 (herein renumbered as claim 1);
wherein the processor computes the evaluation value of the operation state of the machine tool by selectively using the at least one stored learning model, on the basis of the output condition of the machining operation and the detected state amount and characteristic amount of the inference process or a processing ability of the processor, wherein the evaluation value includes information indicating a classification of normal/abnormal of the operation state, a location of the abnormality, and a distance between a current operation state of the machine tool and operation states of the machine tool in a normal state (supported in the pre-grant publication of the claim 5 (herein renumbered as claim 4);
wherein in the inferring, selecting a learning model to be used, on the basis of the output condition of the machining operation and the detected state amount and characteristic amount of an inference process or processing ability of the processor, among at least one learning model correlated in advance with a combination of conditions of the machining operation of the machine tool and the inference process or the processing ability, and using the selected learning model to compute the evaluation value of the operation state of the machine tool wherein the evaluation value includes information indicating a classification of normal/abnormal of the operation state, a location of the abnormality, and a distance between a current operation state of the machine tool and operation states of the machine tool in a normal state (supported in the pre-grant publication of the instant application at e.g., ¶¶ [0036]-[0038]), as specified in the context of independent claim 9 (herein renumbered as claim 5); 
wherein in the inferring, a learning model to be used is selected, on the basis of the output condition of the machining operation and the detected state amount and characteristic amount of an inference process or processing ability of the processor, among at least one learning model correlated in advance with a combination of conditions of the machining operation of the machine tool and the inference process or the processing ability, and using the selected learning model to compute the evaluation value of the operation state of the machine tool wherein the evaluation value includes information indicating a classification of normal/abnormal of the operation state, a location of the abnormality, and a distance between a current operation state of the machine tool and operation states of the machine tool in a normal state (supported in the pre-grant publication of the instant application at e.g., ¶¶ [0036]-[0038]), as specified in the context of independent claim 11 (herein renumbered as claim 6).

The Examiner was persuaded by the arguments filed 1/14/2021 and entered with the RCE filed 2/15/2021, see pages 6-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2125 
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125